UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-1584



VALARIE PRICE,

                                              Plaintiff - Appellant,

          versus


FIRST STAR MORTGAGE, also known as US Bank;
ANTHONY J. CORCINI, Secretary, Department of
Veterans Affairs; SAMUEL WHITE, JR.,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:03-cv-0058-RBS)


Submitted:   August 31, 2007            Decided:   September 13, 2007


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Valarie Price, Appellant Pro Se. Jonathan L. Hauser, TROUTMAN &
SANDERS, LLP, Virginia Beach, Virginia, George Maralan Kelley, III,
Assistant United States Attorney, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Valarie Price appeals the district court’s order denying

Price’s post-judgment motions to amend her claim and to remove the

matter to the United States Court of Claims.   We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.      Price v. First Star

Mortgage, No. 2:03-cv-0058-RBS (E.D. Va. Mar. 14, 2006).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -